                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

SOUTHERN-OWNERS        INSURANCE
COMPANY,

            Plaintiff,

v.                                   Case No:    2:18-cv-21-FtM-99MRM

MAC CONTRACTORS OF FLORIDA,
LLC       d/b/a        KJIMS
Construction,     PAUL    S.
DOPPELT, Trustee of Paul S.
Doppelt   Revocable    Trust
dated 12/08/90, and DEBORAH
A.   DOPPELT,   Trustee   of
Deborah A. Doppelt Revocable
Trust dated 12/08/90,

            Defendants.


                                     ORDER

       This insurance-coverage dispute comes before the Court on

remand from the Eleventh Circuit vacating the Judgment entered by

this   Court   in    favor   of    plaintiff    Southern-Owners   Insurance

Company’s claim for declaratory judgment and against defendant MAC

Contractors of Florida, LLC on their counterclaim. (Docs. ##54,

56.)    See Southern-Owners Ins. Co. v. MAC Contractors of Florida

LLC et al., 768 F. App’x 970 (11th Cir. 2019).               The Eleventh

Circuit noted that the district court did not resolve the issue of

coverage,   and     that   plaintiff’s   arguments   regarding    two   other

exclusions barring coverage were never raised or addressed in the
district court.      Therefore, this Court vacated the judgment on May

14, 2019, and the case was reopened.            (Doc. #74.)

     After the case was reopened, Southern-Owners moved for leave

to amend (under opposition) and was granted leave to file a Second

Amended Complaint.        (Docs. ## 83, 84.)      Although MAC Contractors

had initially filed a counterclaim to the Amended Complaint (Doc.

#31),    it   did   not   include   a    counterclaim   in    its   Answer   and

Affirmative Defenses to the Second Amended Complaint (Doc. #87).

Even so, MAC Contractors now moves for summary judgment (Doc. #89)

on its initial counterclaim (Doc. #31).            Plaintiff has also moved

for summary judgment (Doc. #90).           Both parties seek a declaratory

judgment as to plaintiff’s duty to defend pursuant to two almost

identical commercial general liability policies against a now-

settled state court lawsuit 1 brought by Paul and Deborah Doppelt

as trustees of their respective trusts, styled Doppelt et al. v.

MAC Contractors of Florida, LLC d/b/a KJIMS Construction, No. 2016-

CA-1530 (the “Doppelt Action”).

     Because there is currently no operative counterclaim before

the Court, MAC Contractors’ Motion for Summary Judgment (Doc. #90)

is moot.      See Malowney v. Federal Collection Deposit Group, 193

F.3d 1342, 1345 n.1 (11th Cir. 1999) (noting that “[a]n amended



     1 The Doppelt Action recently settled, and an Order of
Dismissal with Prejudice was entered in that case on September 5,
2019. (Doc. #95.)



                                        - 2 -
complaint supersedes a previously filed complaint”); Meterlogic,

Inc. v. Copier Solutions, Inc., 185 F. Supp. 2d 1292, 1297 (S.D.

Fla. 2002) (noting that the plaintiff’s filing of an amended

complaint “rendered moot the parties’ previous pleadings and the

defendants’ summary judgment and Daubert motions”).                 Additionally,

MAC Contractors relies on its now-moot Motion for Summary Judgment

in response to Southern-Owners’ Motion for Summary Judgment (Doc.

#93).

      In order to place this case in the correct procedural posture,

the   Court   will    allow     defendant      to   file   an     amended   answer,

affirmative   defenses,       and    counterclaim     to    the    Second   Amended

Complaint, after which plaintiff may reply.                 Once the claims are

properly asserted, the parties may move for summary judgment.

This will necessitate an extension of the deadlines as set forth

below.

      One final issue.        The Court previously stayed the indemnity

issue pending the Court’s determination of the duty to defend issue

or the Doppelt Action’s conclusion, reasoning that if Southern-

Owners had no duty to defend MAC, it follows that Southern-Owners

has no duty to indemnify.           (Doc. #39.)     Because the Doppelt Action

has resolved, the Court informed the parties that it was inclined

to have the parties brief both the defense and indemnity issues in

their    summary     judgment    motions.         (Doc.    #94.)      The   parties

responded that despite the resolution of the Doppelt Action, the



                                       - 3 -
indemnity issue should remain stayed pending the Court’s ruling on

the duty to defend because if Southern-Owners has no duty to

defend, there would be no duty to indemnify.             While that may be

the case, in order to avoid the filing of yet another round of

summary judgment briefing in the event the Court finds there is a

duty to defend, the Court lifts the stay on the indemnity issue

and will require the parties to argue their positions on both

defense and indemnity in their summary judgment motions.                 The

Court will extend the page limitations to accommodate this.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.     Defendant’s Motion for Partial Summary Judgment (Doc.

#89) is denied as moot.

     2.     Plaintiff’s Motion for Summary Judgment (Doc. #90) is

denied without prejudice.

     3.     Defendant   may   file    an     amended   answer,   affirmative

defenses, and counterclaim to the Second Amended Complaint within

FOURTEEN (14) DAYS of this Order.             Plaintiff may file a Reply

FOURTEEN (14) DAYS thereafter.

     4.     The following deadlines shall apply for the remainder of

the case:

     Dispositive motions (limited December 2, 2019
     to 35 pages)
     Meeting in person to prepare April 2, 2020
     the Final Pretrial Statement




                                     - 4 -
      Joint     Final      Pretrial April 9, 2020
      Statement
      All other motions including April 2, 2020
      motions in limine and trial
      briefs
      Final Pretrial Conference     April 24, 2020 at 9:30 a.m.

      Trial Term begins (Jury)           May 4, 2020



     DONE and ORDERED at Fort Myers, Florida, this _3rd__ day of

October, 2019.




Copies:
Counsel of Record




                                 - 5 -
